UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-8008



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


EMMANUEL UZUEGBUNAM,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CR-96-43)


Submitted:   February 14, 2002            Decided:   March 15, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Emmanuel Uzuegbunam, Appellant Pro Se. Paul J. McNulty, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Emmanuel Uzuegbunam appeals the district court’s order denying

his motion for a new trial.   We have reviewed the record and the

district court’s opinion and find no reversible error.     Accord-

ingly, we deny Uzuegbunam’s motion for appointment of counsel, deny

a certificate of appealability, and dismiss on the reasoning of the

district court.   United States v. Uzuegbunam, No. CR-96-43 (E.D.

Va. Nov. 26, 2001).   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                2